State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 15, 2016                   D-70-16
___________________________________

In the Matter of ANYA A.
   TENDLER, a Disbarred Attorney.           MEMORANDUM AND ORDER
                                                 ON MOTION
(Attorney Registration No. 4717286)

___________________________________

Calendar Date:   November 2, 2016

Before:   Garry, J.P., Lynch, Devine, Clark and Aarons, JJ.

                             __________


      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany (Alison M. Coan of counsel), for
Attorney Grievance Committee for the Third Judicial Department.

     Anya A. Tendler, Canton, respondent pro se.

                             __________


Per Curiam.

      Respondent was admitted by the First Department in 2009 and
formerly maintained an office for the practice of law in the Town
of Canton, St. Lawrence County. In October 2014, respondent
pleaded guilty before St. Lawrence County Court to the class E
felony of aggravated driving while intoxicated and was placed on
interim probation for one year. Upon motion by the Attorney
Grievance Committee for the Third Judicial Department
(hereinafter AGC), this Court thereafter struck her name from the
roll of attorneys due to her plea of guilty to a felony (131 AD3d
1301 [2015]). In January 2016, upon respondent's successful
completion of a term of interim probation, and in accordance with
her plea agreement, County Court vacated respondent's felony
guilty plea and permitted her to enter a guilty plea to a
misdemeanor count of driving while intoxicated. By motion dated
July 15, 2016, respondent now applies for reinstatement. By
affidavit in opposition dated November 2, 2016, AGC opposes
                              -2-                D-70-16

respondent's reinstatement application.

      Respondent's application for reinstatement to the practice
of law is deficient and must be denied. A respondent seeking
reinstatement following disbarment must establish, by clear and
convincing proof, that he or she has complied with the order of
disbarment and the rules of the Court, that he or she possesses
the requisite character and fitness to practice law and that his
or her reinstatement would be in the public interest (see Uniform
Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a];
see generally Rules of App Div, 3d Dept [22 NYCRR] former
§ 806.12 [b] [i]). Such an application shall include "a copy of
the order of disbarment . . . and any related decision; an
affidavit in the form in Appendix C to these Rules; and proof
that the respondent has, no more than one year prior to the date
the application is filed, successfully completed the Multistate
Professional Responsibility Examination" (Uniform Rules for
Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [b]).1

      Respondent failed to offer proof establishing that she has
taken and passed the Multistate Professional Responsibility
Examination. Respondent also failed to submit an affidavit in
the form in Appendix C to the Uniform Rules for Attorney
Disciplinary Matters (see Uniform Rules for Attorney Disciplinary
Matters [22 NYCRR] § 1240.16 [b]). The affirmation that
respondent did submit in support of her application failed to
provide the relevant information that must otherwise be submitted
via completion of the subject form affidavit. Namely,
respondent's affirmation fails to provide, among other things,
whether, since entry of the order of discipline, any additional
matters were pending against her before any attorney grievance


    1
        We note that respondent also failed to timely file an
affidavit of compliance within 30 days of entry of this Court's
September 2015 order (see Rules of App Div, 3d Dept [22 NYCRR]
former § 806.9 [f]; see also Uniform Rules for Attorney
Disciplinary Matters [22 NYCRR] § 1240.15 [f]). Any subsequent
application by respondent seeking her reinstatement to the
practice of law, therefore, should demonstrate good cause for why
she failed to timely file such an affidavit.
                              -3-                  D-70-16

committee in this state; whether she has been the subject of
professional discipline in any other court or jurisdiction;
whether, since entry of the order of discipline, she has engaged
in the practice of law in any other court or jurisdiction; or
whether, since the entry of the order of discipline, she has been
arrested, charged with, indicted, convicted, tried and/or entered
a plea of guilty to any felonies, misdemeanors, violations and/or
traffic infractions. Upon review of the submissions, therefore,
we conclude that respondent has not established, by clear and
convincing evidence, that she is presently entitled to
reinstatement to the practice of law (see Uniform Rules for
Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]).
Accordingly, we deny her application for reinstatement.

     Garry, J.P., Lynch, Devine, Clark and Aarons, JJ., concur.



     ORDERED that the application for reinstatement is denied.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court